                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     :       CASE NO. 1:19CR549
                                              :
               Plaintiff,                     :
                                              :       JUDGE JAMES S. GWIN
       vs.                                    :
                                              :
ERIC S. ANGLE,                                :       MOTION FOR PERMISSION
                                              :       TO TRAVEL
               Defendant.                     :


       Defendant, Eric S. Angle, through counsel, moves this Honorable Court for an order

temporarily modifying the conditions of his release, permitting him to travel to Chicago, Illinois

to visit family for Thanksgiving.      Mr. Angle plans to travel from his home in Wexford,

Pennsylvania to Chicago, Illinois on November 26, 2019, and return home on December 1, 2019.

He has been on bond in this matter since his appearance at arraignment on October 1, 2019.

Matthew Anderson, the Pretrial officer supervising Mr. Angle, has indicated that he does not

oppose this request.

       If granted permission, Mr. Angle will remain in contact with counsel and with Pretrial

services, providing updates and information as to the specifics of his travel

       For these reasons, Mr. Angle requests that the Court grant this motion.

                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar: 0051928

                                              /s/Edward G. Bryan
                                              EDWARD G. BRYAN
                                              Assistant Federal Public Defender
Ohio Bar: 0055556
1660 West Second Street, Suite #750
Cleveland, OH 44113
(216) 522-4856 Fax: (216)522-4321
E-mail: edward_bryan@fd.org
